DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species D (Figs. 15-22, and claims 1-4, 7-10, 12-15, and 18-19) with traverse in the reply filed on April 26, 2022 is acknowledged.
The traversal is with respect to the definition of Species K. Applicant remarks, “Species K corresponds to the "…the Eleventh Embodiment i.e. Species K preferably comprises a single wavy structure S1 having wavy-shaped wires as the wavy extending parts 101 to 109. Particularly, each one of the wavy extending parts is a wavy corrugated wire formed in a wavy-shape (see paragraphs 0136, 0138, 0139, and Figs. 42 and 44).” (Remarks, Page 3, l. 4-9) The Examiner agrees with the Applicant’s remarks however the traversal is moot since Species K is not part of the elected embodiment. The Examiner will make note of the definition of Species K in the event Applicant files a divisional application in the future.
Claims 5-6, 11, and 16-17 have been withdrawn by Applicant from further consideration pursuant to 37 CFR 1.142(b)as being drawn to non-elected Species A/B/C/E/F/G/H/I/J/K, there being no allowable generic or linking claim.
Accordingly, claims 1-19 are pending in the application and an action on the merits follows regarding claims 1-4, 7-10, 12-15, and 18-19.
Claim Objections
Claims 12-15 are objected to because of the following informalities:
	Claims 12-15, line 5, should recite, “[[an]] a unitary”.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “connecting portion” in claim 1 and 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 12-15, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barnes US 20150027000, and further in view of Kita US 6205681.
Regarding Independent Claim 1, Barnes discloses a sole structure (Fig. 2, #14) for a heel region, midfoot region, or a forefoot region of a shoe (Fig. 1), said sole structure comprising: a sole body (Fig. 2, #14) having a first shock absorbing component (Fig. 2, #34) and a second shock absorbing component (Fig. 2, #33A) that are adapted to cooperate with each other (Fig. 1 shows #33A and #34 joined together); and an outsole (Figs. 1-2, #36) provided below said sole body (Figs. 1-2) and having a ground contact surface (¶0005), wherein said first shock absorbing component is formed of a wavy structure (Figs. 1-2) that comprises a plurality of wavy extending parts (Figs. 8-11 shows #34 has at least two wavy parts) respectively extending in a wavy shape (Figs. 1-9) in a foot-length direction (Fig. 1) and disposed side by side in a foot-width direction (Fig. 11 shows #46/42/64/80 beside one another) and a connecting portion (Applicant’s “connecting portion” is a structure that connects the belt-shaped wavy sheets adjacent to each other in the foot-width direction [per Applicant Spec ¶0006]; Barnes’ connection seams #68/72 connect the wavy parts in a width direction, which is the same as Applicant’s “connecting portion”; also see ¶0045) connecting the wavy extending parts respectively in said foot-width direction (Figs. 10-11), and a thickness center plane (Barnes Annotated Fig. 1) of said wavy structure extends curvedly in a vertical direction toward said foot-length direction (Barnes Annotated Fig. 1), wherein said second shock absorbing component includes a contact surface (Fig. 2, the underside of #33) that said wavy structure is in contact with (Fig. 1) and a fitted surface (Fig. 2 shows the upper surface of #33) that an upper of said shoe is fitted to (Fig. 1).
Barnes does not expressly disclose said second shock absorbing component is formed of a soft elastic member.
Kita teaches an athletic shoe with a said second shock absorbing component (Fig. 1, #3) that is formed of a soft elastic member (Col. 1, l. 60-65).
Both Barnes and Kita teach analogous inventions in the art of athletic shoes with support structures. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify Barnes with the teachings of Kita such that the second shock absorbing component would be made of a soft elastic member in order to provide, “Running stability as well as adequate cushioning properties… in athletic shoes. … [and] to prevent shoes from being deformed excessively in the lateral or transverse direction when contacting the ground.” (Kita, Col. 1, l. 25-30) 
Examiner notes that italicized limitations in the Prior Art rejections are functional and do not positively recite a structural limitation, but instead require the ability of the structure to perform and/or function. As the Prior Art of Barnes discloses the structure of the sole structure, there would be a reasonable expectation for the sole structure to perform such functions as explained after each functional limitation.
Regarding Claim 2, the modified sole structure of Barnes discloses the sole structure according to claim 1, wherein at least a portion of said wavy structure is fixedly attached (¶0036) to said second shock absorbing component (¶0036), and wherein said first shock absorbing component formed of said wavy structure and said second shock absorbing component adapted to cooperate with said first shock absorbing component are integrated to constitute said sole body (Fig. 1; ¶0036).  
Regarding Claim 3, the modified sole structure of Barnes discloses the sole structure according to claim 2, but does not expressly disclose wherein at least a portion of said wavy structure is bonded to a lower surface of said second shock absorbing component. 
In a different embodiment, Barnes teaches a sole structure (Fig. 15) wherein at least a portion of said wavy structure (Fig. 15, #126/144/146) is bonded to a lower surface (Fig. 15, #148) of said second shock absorbing component (Fig. 15, #148/150).
Both embodiments of Barnes teach analogous inventions in the art of athletic shoes with support structures. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify Barnes with the different embodiment of Barnes such that the wavy structure would be bonded between layers of the midsole, “to attenuate impact forces and absorb energy when the footwear contacts the ground during athletic activities” (Barnes, ¶0005)
Regarding Claim 4, the modified sole structure of Barnes discloses the sole structure according to claim 2, wherein at least a portion of said wavy structure is embedded in an interior (Fig. 1 shows the interior of the midsole with the wavy structure #33A) of said second shock absorbing component (Fig. 1).
Regarding Claim 12, the modified sole structure of Barnes discloses the sole structure according to claim 1, wherein at least two of said wavy extending parts of said wavy structure disposed adjacent to each other in said foot-width direction (Fig. 11) are integrated to each other (¶0061; Figs. 2 & 10-11) to constitute a[[n]] unitary wavy extending part (Figs. 10-11 show a unitary wavy structure) at either of positions in said foot-length direction (Fig. 1-2 & 10-11; ¶0061).  
Regarding Claim 13, the modified sole structure of Barnes discloses the sole structure according to claim 2, wherein at least two of said wavy extending parts of said wavy structure disposed adjacent to each other in said foot-width direction (Fig. 11) are integrated to each other (¶0061; Figs. 2 & 10-11) to constitute a[[n]] unitary wavy extending part (Figs. 10-11 show a unitary wavy structure) at either of positions in said foot-length direction (Fig. 1-2 & 10-11; ¶0061).  
Regarding Claim 14, the modified sole structure of Barnes discloses the sole structure according to claim 3, wherein at least two of said wavy extending parts of said wavy structure disposed adjacent to each other in said foot-width direction (Fig. 11) are integrated to each other (¶0061; Figs. 2 & 10-11) to constitute a[[n]] unitary wavy extending part (Figs. 10-11 show a unitary wavy structure) at either of positions in said foot-length direction (Fig. 1-2 & 10-11; ¶0061).
Regarding Claim 15, the modified sole structure of Barnes discloses the sole structure according to claim 4, wherein at least two of said wavy extending parts of said wavy structure disposed adjacent to each other in said foot-width direction (Fig. 11) are integrated to each other (¶0061; Figs. 2 & 10-11) to constitute a[[n]] unitary wavy extending part (Figs. 10-11 show a unitary wavy structure) at either of positions in said foot-length direction (Fig. 1-2 & 10-11; ¶0061).  
Regarding Claim 18, the modified sole structure of Barnes discloses the sole structure according to claim 1, wherein said wavy extending parts and said connecting portion of said wavy structure are formed integrally of the same material (¶0056). 
Claim(s) 7-10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barnes in view of Kita, as applied to Claims 1-4 above, and further in view of Elder US 20180125148.
Regarding Claim 7, the modified sole structure of Barnes discloses the sole structure according to claim 1, wherein said wavy structure extends from said heel region through said midfoot region (Fig. 1), and wherein said thickness center plane of said wavy structure is disposed below a thickness center plane (Barnes Annotated Fig. 1) of said sole body at said forefoot region (Fig. 1, #16; Barnes Annotated Fig. 1), disposed above said thickness center plane of said sole body at an anterior end portion (Barnes Annotated Fig. 1) of said heel region (Fig. 1, #20), and disposed below said thickness center plane of said sole body at a posterior end portion of said heel region (Barnes Annotated Fig. 1).
The modified sole structure of Barnes does not expressly disclose that the wavy structure extends to said forefoot region of said shoe.
Elder teaches an athletic shoe that has a wavy structure (Figs. 1A-1E, #114) that extends to a forefoot region (Figs. 1A-1E, #108) of a shoe (Figs. 1A-1E).
Both Barnes (as modified by Kita) and Elder teach analogous inventions in the art of athletic shoes with support structures. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify Barnes with the teachings of Elder such that the wavy structure would extend into the forefoot region of the shoe so that the toe area of the shoe has, “protection and wear resistance, [and] to provide shape support” during activities (Elder ¶0079).
Regarding Claim 8, the modified sole structure of Barnes discloses the sole structure according to claims 1-2, wherein said wavy structure extends from said heel region through said midfoot region (Fig. 1), and wherein said thickness center plane of said wavy structure is disposed below a thickness center plane of said sole body at said forefoot region (Barnes Annotated Fig. 1), disposed above said thickness center plane of said sole body at an anterior end portion of said heel region (Barnes Annotated Fig. 1), and disposed below said thickness center plane of said sole body at a posterior end portion of said heel region (Barnes Annotated Fig. 1).
The modified sole structure of Barnes does not expressly disclose that the wavy structure extends to said forefoot region of said shoe.
Elder teaches an athletic shoe that has a wavy structure (Figs. 1A-1E, #114) that extends to a forefoot region (Figs. 1A-1E, #108) of a shoe (Figs. 1A-1E).
Both Barnes (as modified by Kita) and Elder teach analogous inventions in the art of athletic shoes with support structures. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify Barnes with the teachings of Elder such that the wavy structure would extend into the forefoot region of the shoe so that the toe area of the shoe has, “protection and wear resistance, [and] to provide shape support” during activities (Elder ¶0079).
Regarding Claim 9, the modified sole structure of Barnes discloses the sole structure according to claim 1-3, wherein said wavy structure extends from said heel region through said midfoot region (Fig. 1), and wherein said thickness center plane of said wavy structure is disposed below a thickness center plane of said sole body at said forefoot region (Barnes Annotated Fig. 1), disposed above said thickness center plane of said sole body at an anterior end portion of said heel region (Barnes Annotated Fig. 1), and disposed below said thickness center plane of said sole body at a posterior end portion of said heel region (Barnes Annotated Fig. 1).
The modified sole structure of Barnes does not expressly disclose that the wavy structure extends to said forefoot region of said shoe.
Elder teaches an athletic shoe that has a wavy structure (Figs. 1A-1E, #114) that extends to a forefoot region (Figs. 1A-1E, #108) of a shoe (Figs. 1A-1E).
Both Barnes (as modified by Kita) and Elder teach analogous inventions in the art of athletic shoes with support structures. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify Barnes with the teachings of Elder such that the wavy structure would extend into the forefoot region of the shoe so that the toe area of the shoe has, “protection and wear resistance, [and] to provide shape support” during activities (Elder ¶0079).
Regarding Claim 10, the modified sole structure of Barnes discloses the sole structure according to claim1-2 and 4, wherein said wavy structure extends from said heel region through said midfoot region (Fig. 1), and wherein said thickness center plane of said wavy structure is disposed below a thickness center plane of said sole body at said forefoot region (Barnes Annotated Fig. 1), disposed above said thickness center plane of said sole body at an anterior end portion of said heel region (Barnes Annotated Fig. 1), and disposed below said thickness center plane of said sole body at a posterior end portion of said heel region (Barnes Annotated Fig. 1).
The modified sole structure of Barnes does not expressly disclose that the wavy structure extends to said forefoot region of said shoe.
Elder teaches an athletic shoe that has a wavy structure (Figs. 1A-1E, #114) that extends to a forefoot region (Figs. 1A-1E, #108) of a shoe (Figs. 1A-1E).
Both Barnes (as modified by Kita) and Elder teach analogous inventions in the art of athletic shoes with support structures. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify Barnes with the teachings of Elder such that the wavy structure would extend into the forefoot region of the shoe so that the toe area of the shoe has, “protection and wear resistance, [and] to provide shape support” during activities (Elder ¶0079).
Regarding Claim 19, the modified sole structure of Barnes discloses the sole structure according to claim 1, but does not expressly disclose wherein said wavy structure is formed of a material of a higher rigidity than a material of said second shock absorbing component.
Elder teaches an athletic shoe that has a wavy structure (Figs. 1A-1E, #114) that is formed of a material (¶0020) of a higher rigidity (¶0020) than a material of said second shock absorbing component (¶0021).
Both Barnes and Elder teach analogous inventions in the art of athletic shoes with support structures. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify Barnes with the teachings of Elder such that the wavy structure would be made of a more rigid material than the second shock absorbing component to, “provide impact force attenuation, produce foot support member size modification, produce compressive or tensile forces.” (Elder ¶0021)

    PNG
    media_image1.png
    498
    786
    media_image1.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Date JP 3337971 teaches a wavy structure for a shoe
Fusco US 6763611 teaches an athletic shoe with a wavy midsole structure
Schindler US 20070266593 teaches a wavy midsole structure
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL M. WEIS whose telephone number is (571)272-6804. The examiner can normally be reached Mon-Fri : 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA J. TOMPKINS can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAQUEL M. WEIS/Examiner, Art Unit 3732                                                                                                                                                                                                        
/HEATHER MANGINE, Ph.D./Primary Examiner, Art Unit 3732